 

‘ OS 2K8P 153. -cv-00635-JEJ ode HeteB we ste 1 of 2

42/ faReile Road
faBscile PA IS4SO

"retour office | FILED

 

f af PA, . DANTON
Bld 8 T Nealon Feber! - - SCRANTON
Bas. Cout ow -
Stanton L8SOF “HIE pee ar
DEPUTY CLERK
RE? dirk lity Rights Netvork oF PA. as, Saher Was, Tp2\
-. Dev SOM case Ne. ise cv ~ 00635" Sett tem nif

a agasen swk Gensral agisare

” Basach ot Contead— Come bs tnst— NefiFestion

Grtetugs wd. Good dau é fs you! thar ie, Fe pike
oe ee wa)
Jou, swan coinmi Fs a Vito ew wu ciel osy - dann wy
Gactr Landaasake /paal eth neReVve
Cov delmhis For sit aN 7 We senreus
Mental i tisess i Puvasyl Vastra si Btest, dodo
Righter NetworkioF PA. VS. ohn Wetzel 5 de
evil No, (69 -CV-OOEIS Settlement Agr
Gtncagh ag {rase Paak, od New Pr ene q
itis, bY Agh= awa. hefwted LAe
pares eee, y_, fg nated net SEIN TOAS
A) As red iM tgs agnBEneet me following
M Eau ns it
dd.* sertaus oF ental Inter and Aon “smi aster th
iv inmates whos d apaiores al -fies 1eM
ar avieg A SekCous Yn ifivess concer STH
wr thus ‘deFinrbion ia & plac es w the
UN Reser. Aw semcke, ok the drsquostic
criteria oF w/trous Wets Sus
Conlntet rat uy ith the Frriittoni shall
e One aS

wan be on “
| arp etude ding 13 Ye Nm sts Funct ey
q nistedy’ dl f° the Paov iS Cor] a
; pr Rr oe tints pene ScxztTou ,
ST okad ane diag er WA Maat
To sychistRixst® wel. che: Payehl RE ye ok
Meudtet feta Hs "ide Cmitu's4 Me RWatichirF
Psychiatriyl ALD Aepetirrve Sale d
SX r2oslFactrve. RR EN ve Se disorder
° $C RETREAr coped Sued, chiataist
" fo mMatufac: aes ps: a
Rete awd Bully me. AA ony ar ee
Aiscrim ite

Re FI hee Ze se ey
treatm ost ts’ No TRESTypIT 3x aor
dhout Peo iret Sag RE Re ee >

Evfy ove DWeurten) th a
rheasfog <. x Sm RAL WW "i Gos E on el 8tisns

| ae Prenat ep! y Le appnecsote Rent th BEm Sy apty

 

 

 

   
   
 

we =

i
Case 1:13-cv-00635-JEJ Document 64 Filed 11/05/18 Page2of2 ©

 

 

oe SDNOLLS MO eran nae ee!

66 1Oocs- Toast

“BumaH fyNaD at “OPS
(POPE mayer “0 wey:

Yd FP
BIG

Faso

_— sn
Ne. HTC ADEE Tor

SS ast as Hoon

 

. 0.55) He gee
NOM 3
Sho essere sy
